— In an action, inter alia, for a permanent injunction and damages, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Ain, J.),. dated January 3, 1985, as denied their motion for a preliminary injunction against defendant Harris and granted defendant Aetna Casualty and Surety Company’s cross motion to dismiss the complaint as against it.
Order affirmed, insofar as appealed from, with one bill of costs.
Plaintiffs failed to establish a clear right to a preliminary injunction (see, Grant Co. v Srogi, 52 NY2d 496), in that they were unable to establish a likelihood of success on the merits or irreparable harm.
Additionally, plaintiffs failed to state a cause of action as against defendant Aetna by failing to allege any wrongdoing on its part (see, Long Is. Region Natl. Assn. v Town of North Hempstead, 102 Misc 2d 704, affd 75 AD2d 842). Titone, J. P., Thompson, Rubin and Lawrence, JJ., concur.